DETAILED ACTION
The present Office action is in response to the amendments filed on 24 MARCH 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, 11, 16, 17, 19, and 20 have been amended. No claims have been cancelled or added. Claims 1-20 are pending and herein examined. No new subject matter has been incorporated.

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 MARCH 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2020/0344468 A1 (hereinafter “Lin”). The disclosure of Lin claims priority to provisional application no. 62/838,396, filed on April 25, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 recites the following means with the supporting structure from the specification:
Means for determining intra prediction samples - [0050], “Video encoder 200 and video decoder 300 each may be implemented as any of a variety of suitable encoder and/or decoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof.”
Means for clipping the intra prediction samples - [0050], “Video encoder 200 and video decoder 300 each may be implemented as any of a variety of suitable encoder and/or decoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof.”
Means for generating one or more remaining samples - [0050], “Video encoder 200 and video decoder 300 each may be implemented as any of a variety of suitable encoder and/or decoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof.”
Claim 18 recites the following means with the supporting structure from the specification:
Means for determining boundary values - [0050], “Video encoder 200 and video decoder 300 each may be implemented as any of a variety of suitable encoder and/or decoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof.”
Means for performing a matrix multiplication - [0050], “Video encoder 200 and video decoder 300 each may be implemented as any of a variety of suitable encoder and/or decoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof.”
Means for applying an offset - [0050], “Video encoder 200 and video decoder 300 each may be implemented as any of a variety of suitable encoder and/or decoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0344468 A1 (hereinafter “Lin”).
Regarding claim 1, Lin discloses, a method of decoding video data ([0020], “decodes the current block”), the method comprising: 
generating a prediction block for a current block (FIG. 5, “Up-sample the clipped intermediate predicted samples to generate predicted samples” S512), wherein generating the prediction block for the current block comprises: 
determining intra prediction samples based on reference samples for the current block, the intra prediction samples being a subsampled set of samples of the prediction block (FIG. 5, “Derive reference samples from neighboring boundary samples of the current block” S506 and “Select a matrix for the current block and generate intermediate predicted samples by multiplying the reference samples and the matrix” S508), 
clipping the intra prediction samples (FIG. 5, “Clip the intermediate predicted samples” S510), and 
after clipping the intra prediction samples, generating one or more remaining samples in the prediction block based on the clipped intra prediction samples (FIG. 5, “Up-sample the clipped intermediate predicted samples to generate predicted samples” S512); and 
reconstructing samples of the current block based on the prediction block and residual values indicative of a difference between the prediction block and the current block (FIG. 5, “Encode or decode the current block according to the predicted samples” S518),
wherein clipping the intra prediction samples and generating the one or more remaining samples comprises clipping the intra prediction samples and generating the one or more remaining samples prior to the reconstruction of any of the samples of the current block (FIG. 5, steps S510 and S512 happen prior to step S518).
Regarding claim 2, Lin discloses all of the limitations of claim 1, as outlined above. Additionally, Lin discloses wherein determining the intra prediction samples based on the reference samples comprises: 
determining boundary values based on sets of the reference samples for the current block, wherein the boundary values are equal to the reference samples or averages of sets of the reference samples ([0009], ll. 11-16, “In the first step, reference samples of the current block are prepared. For example, four samples out of the reconstructed neighboring boundary samples are extracted by averaging if W and H are both equal to 4; otherwise eight samples out of the reconstructed neighboring boundary samples are extracted by averaging”); 
performing a matrix multiplication on the boundary values to generate first matrix-based intra prediction samples ([0009], ll. 16-19, “In the second step, a matrix is selected for the current block according to the block size and MIP mode index. In the third step, matrix vector multiplication”); and
 applying an offset to the first matrix-based intra prediction samples values to generate second matrix-based intra prediction samples, wherein the intra prediction samples are the second matrix-based intra prediction samples, and wherein the intra prediction samples being the subsampled set of the samples of the prediction block comprises the second matrix-based intra prediction samples being the subsampled set of samples in the prediction block ([0009], ll. 18-22, “In the third step, matrix vector multiplication, followed by addition of an offset vector, is carried out with the prepared reference samples as an input. The result is a reduced prediction signal on a sub-sampled set of samples in the current block”), 
wherein clipping the intra prediction samples comprises clipping the second matrix-based intra prediction samples ([0020], ll. 10-11, “The image or video coding system further clips the intermediate predicted samples to a rational range.” Note, the intermediate predicted samples represents the second matrix-based intra prediction samples), and 
wherein, after clipping the intra prediction samples, generating the one or more remaining samples in the prediction block based on the clipped intra prediction samples comprises after clipping the intra predictions samples generating the one or more remaining samples in the prediction block based on the clipped second matrix-based intra prediction samples ([0020], ll. 10-13, “The image or video coding system further .
Regarding claim 4, Lin discloses all of the limitations of claim 1, as outlined above. Additionally, Lin discloses determining that the current block is predicted using matrix intra prediction (MIP) (FIG. 5, “Code by matrix-based intra prediction?” S504), 
wherein determining intra prediction samples based on reference samples for the current block, clipping the intra prediction samples, and after clipping the intra prediction samples, generating the one or more remaining samples in the prediction block based on the clipped intra prediction samples comprises, in response to determining that the current block is predicted using MIP, determining intra prediction samples based on reference samples for the current block, clipping the intra prediction samples, and after clipping the intra prediction samples, generating the one or more remaining samples in the prediction block based on the clipped intra prediction samples (FIG. 5, “Code by matrix-based intra prediction?” S504, if yes, perform matrix-based intra prediction steps S506-S512 and S518).
Regarding claim 5, Lin discloses all of the limitations of claim 1, as outlined above. Additionally, Lin discloses wherein the reference samples for the current block comprise reference samples in a column left of the current block and reference samples in a row above the current block ([0011], ll. 1-3, “Preparing Reference Samples In the first step of the MIP method, the top input boundaries bdrytop and the left input boundaries bdryleft
Regarding claim 6, the limitations are the same as those in claim 1; however, written from the encoder side instead of the decoder side, the encoder being the inverse from the decoder performing the same prediction operations. Lin describes in FIG. 5, encoding or decoding using the matrix-based intra prediction in S518. Therefore, the same rationale of claim 1 applies equally as well to claim 6.
Regarding claim 7, the limitations are the same as those in claim 2; however, written from the encoder side instead of the decoder side, the encoder being the inverse from the decoder performing the same prediction operations. Lin describes in FIG. 5, encoding or decoding using the matrix-based intra prediction in S518. Therefore, the same rationale of claim 7 applies equally as well to claim 2.
Regarding claim 9, the limitations are the same as those in claim 4; however, written from the encoder side instead of the decoder side, the encoder being the inverse from the decoder performing the same prediction operations. Lin describes in FIG. 5, encoding or decoding using the matrix-based intra prediction in S518. Therefore, the same rationale of claim 9 applies equally as well to claim 4.
Regarding claim 10, the limitations are the same as those in claim 5; however, written from the encoder side instead of the decoder side, the encoder being the inverse from the decoder performing the same prediction operations. Lin describes in FIG. 5, encoding or decoding using the matrix-based intra prediction in S518. Therefore, the same rationale of claim 5 applies equally as well to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0344468 A1 (hereinafter “Lin”) in view of Pfaff et al., “CE3: Affine linear weighted intra prediction (CE3-4.1, CE3-4.2”, JVET-N0217 (hereinafter “Pfaff”).
Regarding claim 3, Lin discloses all of the limitations of claim 2, as outlined above. Lin fails to expressly disclose wherein determining boundary values based on sets of the reference samples for the current block comprises one of: 
determining boundary values based on an average of sets of two reference samples in a row above the current block and an average of sets of two reference samples in a column to the left of the current block for current block having size of 8x8; 
determining boundary values based on an average of sets of two reference samples in a row above the current block and reference samples in a column to the left of the current block for current block having size of 8x4; or 
determining boundary values based on an average of sets of two reference samples in a row above the current block to generate eight intermediate samples and an average of sets of two reference samples from the intermediate samples, and an average of set of four reference samples in a column to the left of the current block for the current block having size of 16x16.
However, Pfaff discloses wherein determining boundary values based on sets of the reference samples for the current block comprises one of: 
determining boundary values based on an average of sets of two reference samples in a row above the current block and an average of sets of two reference samples in a column to the left of the current block for current block having size of 8x8 (Section 1.4, p. 4, “2. Given an 8 x 8 block, ALWIP takes four averages along each axis of the boundary;” see FIG. 2); 
determining boundary values based on an average of sets of two reference samples in a row above the current block and reference samples in a column to the left of the current block for current block having size of 8x4 (Section 1.4, p. 5, “3. Given an 8 x 4 block, ALWIP takes four averages along the horizontal axis of the boundary and the four original boundary values on the left boundary;” see FIG. 3); or 
determining boundary values based on an average of sets of two reference samples in a row above the current block to generate eight intermediate samples and an average of sets of two reference samples from the intermediate samples, and an average of set of four reference samples in a column to the left of the current block for the current block having size of 16x 16 (Section 1.4, p. 5, “4. Given a 16 x 16 block, ALWIP takes four averages along each axis of the boundary;” see FIG. 4 which depicts the average of the row above the current block is done in two steps averaging out two sets of two each time).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used affine linear weighted intra prediction, as taught by Pfaff (Section 1, pp. 1-5), in Lin’s invention. One would have been motivated to modify Lin’s invention, by incorporating Pfaff’s invention, to improve the BD-rate during video compression for improved efficiency (Abstract, p. 1).
Regarding claim 8, the limitations are the same as those in claim 3; however, written from the encoder side instead of the decoder side, the encoder being the inverse from the decoder performing the same prediction operations. Lin describes in FIG. 5, encoding or decoding using the matrix-based intra prediction in S518. Therefore, the same rationale of claim 8 applies equally as well to claim 3.
Claims 11, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0344468 A1 (hereinafter “Lin”) in view of U.S. Publication No. 2020/0366895 A1 (hereinafter “De Luxán Hernández”).
Regarding claim 11, the limitations are the same as those in claim 1; however, written in apparatus form instead of process form. Therefore, the same rationale of claim 1 applies to claim 11. Note, the provisional of Lin relied upon does not have sufficient structure.
a memory configured to store reference samples for a current block ([0108] describes a list of storage mediums); and processing circuitry ([0106] describes hardware apparatus, such as a microprocessor).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a memory and processor, as taught by De Luxán Hernández ([0106-0108]), in Lin’s disclosure. One would have been motivated to modify Lin’s invention, by incorporating De Luxán Hernández’s invention, because it is an obvious application to a known device to include a processor and a memory yielding predictable results, such as fast and accurate calculation of compression techniques.
Regarding claim 12, the limitations are the same as those in claim 2; however, written in apparatus form instead of process form. Therefore, the same rationale of claim 2 applies to claim 12.
Regarding claim 14, the limitations are the same as those in claim 4; however, written in apparatus form instead of process form. Therefore, the same rationale of claim 4 applies to claim 14.
Regarding claim 15, the limitations are the same as those in claim 5; however, written in apparatus form instead of process form. Therefore, the same rationale of claim 5 applies to claim 15.
Regarding claim 16, the limitations are the same as those in claim 11; however, written from the encoder side instead of the decoder side, the encoder being the inverse from the decoder performing the same prediction operations and described as such in 
Regarding claim 17, the limitations are the same as those in claim 11. Therefore, the same rationale of claim 11 applies to claim 17. Additionally, De Luxán Hernández discloses means for generating a prediction block ([0106], “microprocessor”); means for determining intra prediction samples ([0106], “microprocessor”); means for clipping ([0106], “microprocessor”); means for generating one or more remaining samples ([0106], “microprocessor”); and means for reconstructing ([0106], “microprocessor”). Therefore, the same rationale of claim 11 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 12. Therefore, the same rationale of claim 11 applies to claim 17. Additionally, De Luxán Hernández discloses means for determining boundary values ([0106], “microprocessor”); means for performing a matrix multiplication ([0106], “microprocessor”); and means for applying an offset ([0106], “microprocessor”). Therefore, the same motivation of claim 12, dependent on claim 11, applies to claim 18.
Regarding claim 19, the limitations are the same as those in claim 11. Therefore, the same rationale of claim 11 applies to claim 19. Additionally, De Luxán Hernández discloses a computer-readable storage medium storing instructions thereon that when executed cause one or more processors of a device for decoding video data to operate ([0110], “a computer program product with a program code, the program code being operative for performing one of the methods when the computer program product runs on a computer. The program code may for example be stored on a 
Regarding claim 20, the limitations are the same as those in claim 12. Therefore, the same rationale of claim 12 applies to claim 20.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0344468 A1 (hereinafter “Lin”) in view of U.S. Publication No. 2020/0366895 A1 (hereinafter “De Luxán Hernández”), and further in view of Pfaff et al., “CE3: Affine linear weighted intra prediction (CE3-4.1, CE3-4.2”, JVET-N0217 (hereinafter “Pfaff”).
Regarding claim 13, the limitations are the same as those in claim 3; however, written in apparatus form instead of process form. Therefore, the same rationale of claim 3 applies to claim 13. Note, this rejection includes the structure from De Luxán Hernández required in the rejection of claim 11, but the subject matter of claim 13 is identical to that of claim 3 and therefore the same rationale applies of claim 3 applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STUART D BENNETT/Examiner, Art Unit 2481